PER CURIAM.
G.S., a juvenile, challenges his long-term commitment to a level ten maximum-risk residential commitment facility, which was imposed because he was adjudicated to be in contempt for violating the conditions of his court ordered aftercare agreement. This court recently addressed this issue, and in so doing, interpreted the same statutory scheme applicable in the present case to preclude a recommitment to a level ten facility in cases such as this. See A.L. v. State, 705 So.2d 1048 (Fla. 2d DCA 1998). Because the result in this case is dictated by this court’s decision in A.L., we reverse.
The sentence is reversed and this matter is remanded for resentencing.
PATTERSON, A.C.J., and NORTHCUTT and SALCINES, JJ., concur.